Exhibit 10.1

 

 

DIVESTURE AND EXCHANGE AGREEMENT

by and between

CLEANTECH INNOVATIONS, INC.

and

the Shareholders listed on Exhibit A attached hereto.

 

 

June 11, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 DEFINITIONS

     1   

Section 1.01.

  

General

     1   

ARTICLE 2 CONDITIONS PRECEDENT

     4   

Section 2.01.

  

Actions as of the Effective Date

     4   

Section 2.02.

  

Financial Instruments

     4   

Section 2.03.

  

Intercompany Accounts and Agreements

     4   

Section 2.04.

  

Control of Creative Bellows

     5   

Section 2.05.

  

Intentionally Omitted

     5   

Section 2.06.

  

Conditions Precedent to the Obligations of CTek

     5   

Section 2.07.

  

Conditions Precedent to the Obligations of the Shareholders

     5   

Section 2.08.

  

Announcements and Filings

     6   

ARTICLE 3 THE DISTRIBUTION

     6   

Section 3.01.

  

Securities to be Purchased

     6   

Section 3.02.

  

Consideration

     6   

Section 3.03.

  

Distribution and Delivery of Creative Bellows and Shareholder Stock

     6   

Section 3.04.

  

Distribution Date

     7   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

     7   

Section 4.01.

  

Authorization; Enforceability

     7   

Section 4.02.

  

No Violation or Conflict

     7   

Section 4.03.

  

Consent of Governmental Authorities

     7   

Section 4.04.

  

No Encumbrances

     7   

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF CTEK

     8   

Section 5.01.

  

Organization; Standing and Power

     8   

Section 5.02.

  

Authorization; Enforceability

     8   

Section 5.03.

  

No Violation or Conflict

     8   

Section 5.04.

  

Consent of Governmental Authorities

     8   

Section 5.05.

  

Validity of Securities

     8   

ARTICLE 6 RELEASE; INDEMNIFICATION; EXPENSES

     9   

Section 6.01.

  

Releases

     9   

Section 6.02.

  

Indemnification by Shareholders

     10   

Section 6.03.

  

Indemnification by CTek

     10   

Section 6.04.

  

Remedies Cumulative

     10   

ARTICLE 7 ADDITIONAL AGREEMENTS

     10   

Section 7.01.

  

Confidentiality

     10   

Section 7.02.

  

Notification

     11   

Section 7.03.

  

Further Assurances

     11   

Section 7.04.

  

Investigation

     11   

ARTICLE 8 MISCELLANEOUS

     11   

Section 8.01.

  

Entire Agreement

     11   

Section 8.02.

  

Governing Law

     11   

Section 8.03.

  

Notices

     11   

Section 8.04.

  

Submission to Jurisdiction

     12   



--------------------------------------------------------------------------------

Section 8.05.

  

Amendments

     13   

Section 8.06.

  

Assignment

     13   

Section 8.07.

  

Headings

     13   

Section 8.08.

  

Severability

     13   

Section 8.09.

  

Binding Effect

     13   

Section 8.10.

  

Schedules

     13   

Section 8.11.

  

Termination

     13   

Section 8.12.

  

Waivers; Remedies

     14   

Section 8.13.

  

Further Assurances

     14   

Section 8.14.

  

Counterparts

     14   

Section 8.15.

  

Interpretation

     14   

Section 8.16.

  

Third Party Beneficiaries

     14   

 

ii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A:    List of Shareholders Exhibit B:    Form of Irrevocable Proxy
Exhibit C:    Form of Escrow Agreement Exhibit D:    Form of Release Schedule I:
   Distribution of Creative Bellows Ownership Interests

 

iii



--------------------------------------------------------------------------------

DIVESTURE AND EXCHANGE AGREEMENT

This DIVESTURE AND EXCHANGE AGREEMENT (this “Agreement”) is dated June 11, 2014
(the “Effective Date”) by and between CLEANTECH INNOVATIONS, INC., a Nevada
corporation with its principal executive offices located at C District, Maoshan
Industry Park, Tieling Economic Development Zone, Tieling, Liaoning Province,
China 112616 (“CTek”) and the individual Shareholders set forth on Exhibit A
attached hereto (the “Shareholders”). Capitalized terms used in this Agreement
shall have the meanings ascribed in Section 1.01.

WHEREAS, the CTek Board has determined that it is appropriate and desirable to
explore a strategic reorganization and/or business opportunities under the
direction of Mr. Terry McEwen (“McEwen”); and

WHEREAS, in furtherance of the foregoing, the CTek Board has determined that it
is appropriate and desirable to transfer ownership of its wholly-owned
subsidiary, Liaoning Creative Bellows Co., Ltd. (“Creative Bellows”),
incorporated in the province of Liaoning in the People’s Republic of China,
which, in turn, wholly owns Liaoning Creative Wind Power Equipment Co., Ltd.,
incorporated in the province of Liaoning in the People’s Republic of China,
which CTek Subsidiaries collectively represent all of CTek’s China-based
business, to the Shareholders or their designees as more fully described in this
Agreement; and

WHEREAS, subject to the terms and conditions contained herein, concurrently with
the Distribution, the Shareholders will transfer all of the CTek Common Stock
held by each of them (the “Shareholder Stock”, which amounts are set forth on
Exhibit A attached hereto) to CTek as more fully described in this Agreement
(the “Contribution”); and

WHEREAS, in consideration for the consummation of the transactions contemplated
herein, certain of CTek’s creditors are willing to waive and release and cause
to be waived and released any outstanding indebtedness owed by CTek to such
creditors as more fully described in this Agreement and the Forbearance
Agreement; and

WHEREAS, the parties hereto have determined that it is appropriate and desirable
to set forth the principal corporate transactions required to effect the
Contribution and the Distribution and certain other agreements that will govern
certain matters relating to the Contribution and the Distribution and the
relationship of the parties prior to and following the Contribution and the
Distribution.

NOW, THEREFORE, in consideration of the premises and of the respective
agreements and covenants contained in this Agreement, the parties hereby agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. General. As used in this Agreement, the following terms shall have
the meanings set forth below (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person; provided,
however, that following the Distribution, neither CTek nor any CTek Subsidiary
shall be deemed to be an Affiliate of any member of the Creative Bellows Group
and neither Creative Bellows nor any Creative Bellows Subsidiary shall be deemed
to be an Affiliate of any member of the CTek Group. For purposes of the
immediately preceding sentence, the term “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through ownership of voting securities, by contract or
otherwise.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” means any day other than a Saturday, Sunday or other day when
banks are authorized or required by law to be closed in New York.

“Claims” shall have the meaning set forth in Section 6.02.

“Commission” means the Securities and Exchange Commission.

“Consents” means consents, approvals, waivers, clearances, exemptions,
allowances, novations, authorizations, filings, registrations and notifications.

“Contribution” shall have the meaning set forth in the recitals.

“Creative Bellows Board” means the Board of Directors of Creative Bellows.

“Creative Bellows Group” means Creative Bellows and the Creative Bellows
Subsidiaries.

“Creative Bellows Subsidiary” means each wholly-owned subsidiary of Creative
Bellows.

“CTek” shall have the meaning set forth in the recitals.

“CTek Board” means the Board of Directors of CTek or a duly authorized committee
thereof.

“CTek Common Stock” means the common stock of CTek, par value $.00001 per share.

“CTek Group” means CTek and the CTek Subsidiaries.

“CTek Indemnitees” shall have the meaning set forth in Section 6.02.

“CTek Subsidiary” means each Subsidiary of CTek other than Creative Bellows and
the Creative Bellows Subsidiaries.

 

2



--------------------------------------------------------------------------------

“Distribution” means the transfer on the Distribution Date and as provided for
in Article 3, of (i) the ownership of Creative Bellows owned by CTek to the
Shareholders and (ii) the Shareholder Shares to CTek.

“Distribution Date” means the date as of which the condition precedent to the
Distribution have been satisfied or waived and on which the Distribution will be
effected.

“Effective Date” shall have the meaning set forth in the recitals.

“Escrow Agent” means the escrow agent set forth in the Escrow Agreement.

“Escrow Agreement” means that certain Escrow Agreement to be executed by the
parties hereto and the Escrow Agent, a form of which is attached hereto as
Exhibit C.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Governmental Entity” means any government or any court, arbitral tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency, federal, state, local, domestic, foreign or international.

“Liabilities” means any and all claims, debts, liabilities, commitments and
obligations of whatever nature, whether fixed, contingent or absolute, matured
or unmatured, liquidated or unliquidated, accrued or not accrued, known or
unknown, due or to become due, whenever or however arising and whether or not
the same would be required by generally accepted accounting principles to be
reflected as a liability in financial statements or disclosed in the notes
thereto.

“Lien” means any lien, security interest, pledge, mortgage, charge, restriction,
retention of title agreement or other encumbrance of whatever nature.

“McEwen” shall have the meaning set forth in the recitals.

“NASDAQ” means the NASDAQ Stock Market.

“Permits” means licenses, permits, authorizations, Consents, certificates,
registrations, variances, franchises and other approvals from any Governmental
Entity, including those relating to environmental matters.

“Person” means any individual, partnership, joint venture, corporation, limited
liability entity, trust, unincorporated organization or other entity (including
a Governmental Entity).

“Release” means that certain Release and Waiver Agreement, a form of which is
attached hereto as Exhibit D.

“Representative” means, with respect to any Person, any of such Person‘s
directors, managers, officers, employees, agents, consultants, advisors,
accountants, attorneys and representatives.

 

3



--------------------------------------------------------------------------------

“Shareholder(s)” shall mean each Shareholder and all of the Shareholders.

“Shareholder Indemnified Parties” shall have the meaning set forth in
Section 6.03.

“Shareholder Stock” shall have the meaning set forth in the recitals.

“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, of which such Person or
any Subsidiaries of such Person controls or owns, directly or indirectly, more
than 50% of the stock or other equity interest, or more than 50% of the voting
power entitled to vote on the election of members to the board of directors or
similar governing body.

ARTICLE 2

CONDITIONS PRECEDENT

Section 2.01. Actions as of the Effective Date.

(a) On or prior to the Effective Date:

(i) Each Shareholder shall deliver to Mr. Terry McEwen (“McEwen”) an irrevocable
proxy in form and substance substantially identical to the Form of Proxy
attached as Exhibit B hereto, granting a proxy to McEwen or his designee to vote
the Shareholder Stock;

(ii) Each party to this Agreement and Escrow Agent shall have executed and
delivered the Escrow Agreement;

(iii) CTek shall deposit into escrow with Escrow Agent all (100%) of the
ownership interests in Creative Bellows, or such documentation as may be
required to transfer such ownership interests in accordance with the terms
hereof;

(iv) The Shareholders shall deposit into escrow with Escrow Agent all (100%) of
the Shareholder Stock; and

(v) The Forbearance Agreement shall have been executed by the parties thereto.

Section 2.02. Financial Instruments. Each of CTek and the Shareholders represent
and warrant that CTek is not a guarantor of any of Creative Bellow’s Liabilities
or the Liabilities of any other CTek Subsidiary.

Section 2.03. Intercompany Accounts and Agreements. Each of CTek and the
Shareholders represent and warrant that CTek does not maintain any intercompany
accounts with any of Creative Bellow’s Liabilities or the Liabilities of any
other CTek Subsidiary, and is not a party to any intercompany agreements with
any of the foregoing.

 

4



--------------------------------------------------------------------------------

Section 2.04. Control of Creative Bellows.

(a) Control of Creative Bellows shall be immediately and automatically
transferred to the Shareholders upon the consummation of each of the actions
specified in Section 2.01. Each of CTek and the Shareholders shall take such
actions and execute such documents as may be reasonably requested by any of them
to effect such transfer as specified in Section 2.01(iv).

(b) CTek hereby (i) appoints Ms. Bei Lu as CTek’s true and lawful proxy and
attorney-in-fact in the name and on behalf of CTek, with full power to appoint a
substitute or substitutes, to vote and execute and deliver written voting
consents with respect to the entirety of CTek’s ownership of Creative Bellows,
to the extent and with the same effect such owner could do under any applicable
laws or regulations governing the rights and powers of the owner of the Creative
Bellows and (ii) hereby appoints Ms. Bei Lu to the Creative Bellows Board.

(c) CTek will promptly form a wholly-owned British Virgin Islands (“BVI”)
company, and will effect a transfer of ownership to the BVI company such that
the BVI Company will own all (100%) of the equity in Creative Bellows. The
equity of the BVI Company will then be immediately transferred to the
Shareholders in accordance with the terms hereof.

Section 2.05. Intentionally Omitted.

Section 2.06. Conditions Precedent to the Obligations of CTek. All of the
obligations of CTek under this Agreement are subject to the satisfaction at or
prior to the Distribution of each and every one of the following conditions:

(a) Performance. The Shareholders shall have performed and complied in all
respects with all of the agreements, covenants and obligations required under
this Agreement to be performed or complied with by them on or prior to the
Distribution Date.

(b) Deposit of the Shareholder Stock. The Shareholder Stock and all other
documents required to be delivered to the Escrow Agreement shall have been
delivered to the Escrow Agent in accordance with the terms hereof and thereof.

(c) Escrow Agreement. The Escrow Agreement shall have been executed and
delivered by all of the parties thereto.

Section 2.07. Conditions Precedent to the Obligations of the Shareholders. All
of the obligations of the Shareholders under this Agreement are subject to the
satisfaction at or prior to the Distribution of each and every one of the
following conditions:

(a) Performance. CTek shall have performed and complied in all material respects
with all of the agreements, covenants and obligations required under this
Agreement to be performed or complied with by it on or prior to the Distribution
Date.

(b) Escrow Agreement and Release. The Escrow Agreement and Release shall have
been executed and delivered by the parties thereto.

 

5



--------------------------------------------------------------------------------

Section 2.08. Announcements and Filings. CTek shall, when appropriate and when
required by applicable law, make public announcements and filings with the U.S.
Securities and Exchange Commission (the “SEC”) with respect to a proposed
corporate restructuring, and, without limiting the foregoing, shall endeavor to
file an Information Statement on Schedule 14-f and all periodic reports on Form
8-K when and to the extent required by applicable law.

ARTICLE 3

THE DISTRIBUTION

Section 3.01. Securities to be Purchased. On and subject to the terms and
conditions set forth herein, on the Distribution Date, each Shareholder shall
sell to CTek, and CTek shall purchase from each Shareholder, all of the
Shareholders’ right, title and interest in and to the Shareholder Stock.

Section 3.02. Consideration. The purchase price for the Shareholder Stock shall
be all (100%) of the equity in Creative Bellows, representing all of CTek’s
entire China based businesses, and each Shareholder (or its designee) shall
receive an ownership interest in Creative Bellows as set forth in Schedule I
attached hereto.

Section 3.03. Distribution and Delivery of Creative Bellows and Shareholder
Stock.

(a) Subject to the terms and conditions of this Agreement and including but not
limited to the requirements of Article 2, on the Distribution Date, McEwen shall
immediately instruct the Escrow Agent to (a) to deliver the Shareholder Stock to
CTek, and (b) transfer the ownership of Creative Bellows by transfer of the BVI
Company to the Shareholders.

(b) On the Distribution Date, the Shareholders shall deliver, or cause to be
delivered, to CTek: (i) the Shareholder Stock in accordance with the procedures
described herein, free and clear of any and all claims, charges, security
interests, pledges, encumbrances or other Liens of any nature whatsoever and
together with all accrued benefits and rights attaching thereto; (ii) such other
documents as may be specified or required to satisfy the conditions set forth
herein; and (iii) such other documents and instruments as CTek may reasonably
request.

(c) On the Distribution Date, CTek shall transfer or cause to be transferred to
the Shareholders or their designees: (i) ownership of Creative Bellows in
accordance with the procedure described herein, free and clear of any and all
claims, charges, security interests, pledges, encumbrances or other Liens of any
nature whatsoever and together with all accrued benefits and rights attaching
thereto; and (ii) such other documents as the Shareholders may reasonably
request.

 

6



--------------------------------------------------------------------------------

(d) The transfer of the Shareholder Stock will be effected by means of delivery
of stock certificates duly endorsed or accompanied by duly executed stock powers
and notation on the stock record books of the corporation or other legal
entities involved and, to the extent required by applicable law, by notation on
appropriate registries. The transfer of the ownership of Creative Bellows shall
be effected in accordance with applicable law and, by transfer of the BVI
Company.

Section 3.04. Distribution Date. All proceedings to be taken and all documents
to be executed on the Distribution Date shall be deemed to have been taken,
delivered and executed simultaneously, and no proceeding shall be deemed taken
nor documents deemed executed or delivered until all have been taken, delivered
and executed.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

In order to induce CTek to enter into this Agreement and to consummate the
transaction contemplated hereby, the Shareholders, individually and
collectively, make the representations and warranties set forth below to CTek
and each of its creditors:

Section 4.01. Authorization; Enforceability. The Shareholders have all necessary
right and authority to execute, deliver and perform all of their respective
obligations under this Agreement and the transactions contemplated hereby. This
Agreement has been duly executed and delivered by the Shareholders, and
constitutes the legal, valid and binding obligation of the Shareholders,
enforceable in accordance with its terms, except to the extent that its
enforcement is limited by bankruptcy, insolvency, reorganization or other laws
relating to or affecting the enforcement of creditors’ rights generally and by
general principles of equity.

Section 4.02. No Violation or Conflict. The execution, delivery and performance
of this Agreement by the Shareholders and the consummation by the Shareholders
of the transactions contemplated hereby: (a) do not and will not violate or
conflict with any provision of law or regulation, or any writ, order, judgment
or decree of any court or Governmental Entity; and (b) do not and will not, with
or without the passage of time or the giving of notice, result in the breach of,
or constitute a default, cause the acceleration of performance, or require any
Consent under, or result in the creation of any charge, encumbrance or other
Lien upon any property or assets of the Shareholders pursuant to any instrument
or agreement to which the Shareholders are a party or by which the Shareholders
or their properties may be bound or affected, other than instruments or
agreements as to which Consent shall have been obtained at or prior to the
Effective Date.

Section 4.03. Consent of Governmental Authorities. Other than in connection with
the Securities Act, the Exchange Act and the rules of any applicable stock
exchange, no Consent, approval or authorization of, or registration,
qualification or filing with any Governmental Entity is required to be made by
the Shareholders in connection with the execution, delivery or performance by
the Shareholders of this Agreement or the consummation by the Shareholders of
the transactions contemplated hereby.

Section 4.04. No Encumbrances. When transferred to the Escrow Agent and
distributed CTek in accordance with this Agreement, the Shareholder Stock shall
be free and clear of all Liens.

 

7



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF CTEK

In order to induce the Shareholders to enter into this Agreement and to
consummate the transaction contemplated hereby, CTek makes the representations
and warranties set forth below to the Shareholders and creditors of CTek:

Section 5.01. Organization; Standing and Power. CTek is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted.

Section 5.02. Authorization; Enforceability. The execution, delivery and
performance of this Agreement by CTek and the consummation by CTek of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action (including, without limitation, Consent of CTek’s
shareholders). This Agreement has been duly executed and delivered by CTek, and
constitutes the legal, valid and binding obligation of CTek, enforceable in
accordance with its terms, except to the extent that its enforcement is limited
by bankruptcy, insolvency, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

Section 5.03. No Violation or Conflict. The execution, delivery and performance
of this Agreement by CTek and the consummation by CTek of the transactions
contemplated hereby: (a) do not and will not violate or conflict with any
provision of law or regulation, or any writ, order, judgment or decree of any
court or Governmental Entity, or any provision of CTek’s Articles of
Incorporation or Bylaws; and (b) do not and will not, with or without the
passage of time or the giving of notice, result in the breach of, or constitute
a default, cause the acceleration of performance, or require any Consent under,
or result in the creation of any charge, encumbrance or other Lien upon any
property or assets of CTek pursuant to any material instrument or agreement to
which CTek is a party or by which CTek or its properties may be bound or
affected, other than instruments or agreements as to which Consent shall have
been obtained at or prior to the Effective Date.

Section 5.04. Consent of Governmental Authorities. Other than in connection with
the Securities Act, the Exchange Act and the rules of NASDAQ, as applicable, no
Consent, approval or authorization of, or registration, qualification or filing
with any Governmental Entity is required to be made by CTek in connection with
the execution, delivery or performance by CTek of this Agreement or the
consummation by CTek of the transactions contemplated hereby.

Section 5.05. Validity of Securities. When distributed to the Shareholders in
accordance with this Agreement, all of the ownership interest in Creative
Bellows shall be duly and validly authorized, legally issued and outstanding,
fully paid and non-assessable, shall not have been issued in violation of the
preemptive rights of any Person, and shall be free and clear of all Liens.

 

8



--------------------------------------------------------------------------------

ARTICLE 6

RELEASE; INDEMNIFICATION; EXPENSES

Section 6.01. Releases.

(a) Effective as of the Distribution Date and except as otherwise provided
herein, each of the Shareholders, on behalf of themselves and their respective
executors, heirs, administrators, Affiliates, assigns and any other Person
claiming by, through or under such Shareholder hereby waives, releases covenants
not to sue and forever discharges each of CTek and its Affiliates and each of
CTek’s creditors and their respective Affiliates, officers, managers, directors,
agents, record and beneficial security holders (including trustees and
beneficiaries of trusts holding such securities) and Representatives (in each
case, in their respective capacities as such) and their respective heirs,
executors, administrators, successors and assigns, from and with respect to any
and all debts, demands, actions, causes of action, suits, covenants, contracts,
agreements, promises, tort damages, claims, demands and any other Liabilities
whatsoever of every name and nature, both in law and in equity (the “Claims”),
which such Shareholder has or ever had or ever will have, which arise out of or
relate to events, circumstances or actions taken by CTek, any creditor of CTekor
any of their Representatives or Affiliates occurring or failing to occur or any
conditions existing at or prior to the Distribution; provided, however, that the
foregoing general release shall not apply to any Liabilities arising from the
failure of CTek to perform its obligations under this Agreement. Each of the
Shareholders represents that such Shareholder has not assigned, transferred, or
purported to assign any Claim or any portion of any Claim or interest therein.
Each Shareholder further waives any rights to any monetary recovery from any
action pursued against either of CTek or any creditor of CTek by any
Governmental Entity.

(b) Each Shareholder acknowledges that it has been advised by its legal counsel
that, under the laws of certain jurisdictions, a general release does not extend
to claims which the creditor does not know or suspect to exist in such Person’s
favor at the time of executing the release, which if known by such Person must
have materially affected such Person’s settlement with the debtor. Being aware
of the foregoing, each Shareholder hereby expressly waives any rights such
Shareholder may have under any statutes or common law principles of similar
effect.

(c) Effective as of the Distribution Date and except as otherwise provided
herein, CTek, on behalf of itself and its respective administrators, Affiliates,
assigns and any other Person claiming by, through or under CTek hereby waives,
releases covenants not to sue and forever discharges each Shareholder and such
Shareholder’s respective Affiliates and Representatives (in each case, in their
respective capacities as such) and their respective heirs, executors,
administrators, successors and assigns, from and with respect to any and all
Claims which CTek has or ever had or ever will have, which arise out of or
relate to events, circumstances or actions taken by any of the Shareholders or
their Representatives or Affiliates occurring or failing to occur or any
conditions existing at or prior to the Distribution; provided,

 

9



--------------------------------------------------------------------------------

however, that the foregoing general release shall not apply to any Liabilities
arising from the failure of any Shareholder to perform its obligations under
this Agreement. CTek represents that CTek has not assigned, transferred, or
purported to assign any Claim or any portion of any Claim or interest therein.
CTek further waives any rights to any monetary recovery from any action pursued
against a Shareholder or any creditor of a Shareholder by any Governmental
Entity.

Section 6.02. Indemnification by Shareholders. Each Shareholder shall defend,
indemnify and hold harmless CTek, each creditor of CTek and each of their
respective Representatives and Affiliates (collectively, the “CTek Indemnified
Parties”) from and against any and all Claims, Liabilities and other expenses,
including reasonable attorneys’ fees and expenses, incurred by any Indemnified
Party arising out of or in connection with any misrepresentation, breach of
warranty or non-fulfillment of any obligation on the part of any Shareholder
under this Agreement.

Section 6.03. Indemnification by CTek. CTek shall defend, indemnify and hold
harmless the Shareholders, each creditor of CTek and each of their respective
Representatives and Affiliates (collectively, the “Shareholder Indemnified
Parties”) from and against any and all Claims, Liabilities and other expenses,
including reasonable attorneys’ fees and expenses, incurred by any Shareholder
Indemnified Party arising out of or in connection with any misrepresentation,
breach of warranty or non-fulfillment of any obligation on the part of CTek
under this Agreement.

Section 6.04. Remedies Cumulative. The remedies provided in this Article 6 shall
be cumulative and shall not preclude assertion by any party of any other rights
or the seeking of any and all other remedies against any other party.

ARTICLE 7

ADDITIONAL AGREEMENTS

Section 7.01. Confidentiality. Except as otherwise required in the performance
of obligations under this Agreement and except as otherwise required by law, any
nonpublic information received by a party hereto or its Representatives from any
other party shall be kept confidential and shall not be used or disclosed for
any purpose other than in furtherance of the transaction contemplated by this
Agreement. The obligation of confidentiality shall not extend to information
(a) which is or shall become generally available to the public other than as a
result of an unauthorized disclosure by a party to this Agreement or a Person to
whom a party has provided such information, (b) which is or becomes known by or
available to a party to this Agreement on a nonconfidential basis prior to its
disclosure by one party to the other pursuant to this Agreement, or (c) which is
or becomes available to a party on a nonconfidential basis from a source other
than a party to this Agreement. Upon termination of this Agreement, each party
shall promptly return any confidential information received from the other party
and, upon request, shall destroy any copies of such information in its
possession. The covenants of the parties contained in this Section 7.01 shall
survive any termination of this Agreement.

 

10



--------------------------------------------------------------------------------

Section 7.02. Notification. Each party to this Agreement shall promptly notify
the other parties in writing of the occurrence, or pending or threatened
occurrence, of any event that would constitute a breach or violation of this
Agreement by any party or that would cause any representation or warranty made
by the notifying party in this Agreement to be false or misleading in any
respect. Any such notification shall not limit or alter any of the
representations, warranties or covenants of the parties set forth in this
Agreement nor any rights or remedies a party may have with respect to a breach
of any representation, warranty or covenant.

Section 7.03. Further Assurances. The parties hereto shall deliver any and all
other instruments or documents required to be delivered pursuant to, or
necessary or proper in order to give effect to, all of the terms and provisions
of this Agreement including, without limitation, all necessary stock powers and
such other instruments of transfer as may be necessary or desirable to transfer
ownership of the Shareholder Stock and Creative Bellows and to consummate the
transactions contemplated by this Agreement.

Section 7.04. Investigation. The representations, warranties, covenants and
agreements set forth in this Agreement shall not be affected or diminished in
any way by any investigation (or failure to investigate) at any time by or on
behalf of the party for whose benefit such representations, warranties,
covenants and agreements were made. All statements contained herein or in any
schedule, certificate, exhibit, list or other document delivered pursuant hereto
or in connection with the transactions contemplated hereby shall be deemed to be
representations and warranties for purposes of this Agreement.

ARTICLE 8

MISCELLANEOUS

Section 8.01. Entire Agreement. This Agreement, including any annexes, schedules
and exhibits hereto and the Escrow Agreement will together constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof and will supersede all prior negotiations, agreements and understandings
of the parties of any nature, whether oral or written, with respect to such
subject matter.

Section 8.02. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of New York applicable to
contracts made and to be performed entirely within such State, without regard to
the conflicts of law principles of such State.

Section 8.03. Notices. All notices, demands, or other communications hereunder
shall be in writing and given to the Person(s) to whom the notice is directed,
either by: (a) actual delivery at the address(es) stated below, including a
national overnight delivery service, which shall be deemed effective at the time
of actual delivery; (b) certified mail, return receipt requested, addressed as
stated below, posted and deposited with the U.S. Postal Service, which shall be
deemed effective three Business Days after being so deposited; (c) facsimile

 

11



--------------------------------------------------------------------------------

transmission to the facsimile transmission number stated below, provided that
there is contemporaneous deposit of such notice with a national overnight
delivery service addressed as stated below, which notice shall be deemed
effective upon the earlier to occur of: (i) completion of the facsimile
transmission; or (ii) actual delivery; or (d) e-mail transmission to the e-mail
address stated below, provided that there is simultaneous deposit of such notice
with a national overnight delivery service addressed as stated below, which
notice shall be deemed effective upon the earlier to occur of: (i) completion of
the e-mail transmission; or (ii) actual delivery by the overnight delivery
service. All notices, demands, or other communications hereunder shall be
addressed as follows:

 

If to CTek:    CleanTech Innovations, Inc.    C District, Maoshan Industry Park,
   Tieling Economic Development Zone,    Tieling, Liaoning Province, China
112616    Attention: Bei Lu    Tel: 86-13904026412    Email: beilv2010@163.com
with a copy to:    Stevens & Lee P.C.    1818 Market St., 29th Fl.   
Philadelphia, PA 19103 U.S.A.    Attn: William W. Uchimoto, Esq    Tel:
(215)751-2876    Fax: 610-371-7742    Email: wwu@stevenslee.com and copy to:   
Holland & Knight LLP    31 West 52nd Street    New York, New York 10019 U.S.A.
   Attention: Neal N. Beaton, Esq.    Tel: (212) 513-3470    Fax: (212) 341-7103
   Email: neal.beaton@hklaw.com If to the Shareholders:    C District, Maoshan
Industry Park,    Tieling Economic Development Zone,    Tieling, Liaoning
Province, China 112616    Attention: Bei Lu    Tel: 86-13904026412    Email:
beilv2010@163.com

Section 8.04. Submission to Jurisdiction.

(a) Each party hereby irrevocably and unconditionally (i) agrees that any legal
action, suit or proceeding arising out of or relating to this Agreement may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York and (ii) submits to the exclusive
jurisdiction of any such court in any such action, suit or proceeding.

(b) Each party irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Escrow Agreement in any court referred to this Section 8.04 and the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

12



--------------------------------------------------------------------------------

Section 8.05. Amendments. This Agreement cannot be amended, modified or
supplemented except by a written agreement executed by each of the parties
hereto.

Section 8.06. Assignment. No party will convey, assign or otherwise transfer any
of its rights or obligations under this Agreement without the prior written
Consent of the other party in its sole and absolute discretion. Any conveyance,
assignment or transfer requiring the prior written Consent of another party
pursuant to this Section 8.06 which is made without such Consent will be null
and void, ab initio. No assignment of this Agreement will relieve the assigning
party of its obligations hereunder.

Section 8.07. Headings. The article, section and paragraph captions herein and
the table of contents hereto are for convenience of reference only, do not
constitute part of this Agreement and will not be deemed to limit or otherwise
affect any of the provisions hereof, Unless otherwise specified, all references
herein to numbered articles or sections are to articles and sections of this
Agreement and all references herein to schedules are to schedules to this
Agreement.

Section 8.08. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and will in no way be
affected, impaired or invalidated thereby. If the economic or legal substance of
the transactions contemplated hereby is affected in any manner adverse to any
party as a result thereof, the parties will negotiate in good faith in an effort
to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

Section 8.09. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective Representatives and
permitted assigns.

Section 8.10. Schedules. All exhibits and schedules attached hereto are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Capitalized terms used in the exhibits and schedules hereto but not
otherwise defined therein will have the respective meanings assigned to such
terms in this Agreement.

Section 8.11. Termination. This Agreement may be terminated and the Distribution
abandoned at any time prior to the Distribution Date by written agreement
executed by all parties hereto. In the event of such termination, no party will
have any liability of any kind to any other party on account of such
termination.

 

13



--------------------------------------------------------------------------------

Section 8.12. Waivers; Remedies. The conditions to CTek’s obligation to
consummate the Distribution are for the sole benefit of CTek and may be waived
in writing by CTek in whole or in part in CTek‘s sole discretion. No failure or
delay on the part of any party hereto in exercising any right, power or
privilege hereunder will operate as a waiver thereof, nor will any waiver on the
part of any party hereto of any right, power or privilege hereunder operate as a
waiver of any other right, power or privilege hereunder, nor will any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege hereunder.

Section 8.13. Further Assurances. From time to time after the Distribution Date,
as and when requested by a party hereto, the other parties shall execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such actions as the
requesting party may reasonably request to consummate the transactions
contemplated by this Agreement.

Section 8.14. Counterparts. This Agreement and any amendments, waivers, Consents
or supplements hereto may be executed in counterparts, each of which shall
constitute an original, but all taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 8.15. Interpretation. Any reference herein to any federal, state, local,
or foreign law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. For the purposes
of this Agreement, (a) words in the singular shall be held to include the plural
and vice versa and words of one gender shall be held to include the other gender
as the context requires, (b) the terms “hereof”, “herein”, and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement
and (c) the word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation”.

Section 8.16. Third Party Beneficiaries. It is expressly agreed by each Party
that each creditor of CTek is a third-party beneficiary of the terms and
conditions of this Agreement, and each of them shall have the right to enforce
any provision of this Agreement affecting their respective rights hereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties as of the Effective Date.

 

/s/ Ping Chen

    CLEANTECH INNOVATIONS, INC. Ping Chen             By:  

/s/ Terry McEwen

/s/ Shengfen Lin

      Name:   Terry McEwen Shengfen Lin       Title:   Chief Executive Officer

/s/ Wenge Chen

        Wenge Chen        

/s/ Bei Lu

        Bei Lu        

/s/ Dianfu Lu

        Dianfu Lu        

 

15



--------------------------------------------------------------------------------

EXHIBIT A

List of Stockholders

 

Name

  

Certificate Number

   Shares of CTek Common Stock  

Ping Chen

   Transfer Agent: Certificate # 2004      755,635   

Shengfen Lin

   Transfer Agent: Certificate # 2005      755,635   

Wenge Chen (5% holder)

   Transfer Agent: Certificate # 2003      2,117,691   

Bei Lu

   Transfer Agent: Certificate # 2001      9,482,751   

Dianfu Lu

   Transfer Agent: Certificate # 2002      2,117,691         

 

 

          Total: 15,229,403   



--------------------------------------------------------------------------------

EXHIBIT B

Form of Proxy

CLEANTECH INNOVATIONS, INC.

a Nevada corporation

IRREVOCABLE PROXY COUPLED WITH AN INTEREST

The undersigned shareholder (the “Shareholder”) of CleanTech Innovations, Inc.,
a Nevada corporation (the “Company”) hereby appoints Mr. Terry McEwen
(“McEwen”), the Company’s current Chairman of the Audit Committee, with full
power of substitution, to cast all votes such Shareholder may have, as
Shareholder’s proxy, at any and all meetings of the shareholders of the Company
or pursuant to a written consent of the Company’s shareholders, and as such
Shareholder’s proxy, to consent or dissent to any action taken without a
meeting, and further makes, constitutes and irrevocably appoints McEwen to act
as the true and lawful proxy and attorney-in-fact in the name and on behalf of
such Shareholder, with full power to appoint a substitute or substitutes, to
vote and execute and deliver written voting consents with respect to the
entirety of such Shareholder’s share ownership in the Company, to the extent and
with the same effect such Shareholder could do under any applicable laws or
regulations governing the rights and powers of shareholders of the Company (the
irrevocable proxy granted hereunder, the “Irrevocable Proxy”).

THIS PROXY AND POWER OF ATTORNEY ARE IRREVOCABLE AND COUPLED WITH AN INTEREST.
This Irrevocable Proxy is being given to McEwen in connection with certain
restructuring efforts to be pursued by the Company in consideration of NYGG
(Asia) Ltd.’s forgiveness of certain debt owed by the Company and/or its
affiliates. All power and authority conferred under this Irrevocable Proxy shall
not be terminated by any act of the undersigned or by operation of law, by death
or incapacity of the undersigned, by lack of appropriate power or authority, or
by the occurrence of any other event or events, except as expressly provided
herein. If, after the execution of this Irrevocable Proxy, any such event or
events shall occur, McEwen is nevertheless authorized and directed to vote the
shares in accordance with the terms of this Irrevocable Proxy as if such death,
incapacity, lack of appropriate power or authority or other event or events had
not occurred and regardless of notice thereof. This Irrevocable Proxy shall be
binding upon, and enforceable against, all beneficiaries, heirs at law,
legatees, distributees, successors, assigns, transferees and legal
representatives of the Shareholder.

This Irrevocable Proxy shall terminate on (i) the transfer of the shares to
which this Irrevocable Proxy apply to the Company or (ii) such later time as
McEwen may determine.

[REMAINDER OF PAGE INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

The parties hereto expressly acknowledge and agree that this Irrevocable Proxy
gives McEwen the exclusive right to vote (or consent) with respect to all of the
Shareholder’s shares of the Company in the manner determined by McEwen in his
sole and absolute discretion.

 

SHAREHOLDER:    

 

   

 

Signature     Date

 

    Name    

 

    Address    

 

Number of Shares held by Shareholder:   

 

  

 

2



--------------------------------------------------------------------------------

Schedule I

Distribution of Creative Bellows Ownership Interests

Bei Lu and her designees: 100%